Citation Nr: 0317659	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  93-13 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel








INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1970 and from November 1990 to March 1992.  The 
veteran also has service in the Naval Reserve and National 
Guard, to include periods of active duty for training 
(ACDUTRA) and inactive duty trining.

This case comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The issue of 
service connection for hypertension was the subject of a June 
1995 Board remand.  In August 1997 the RO granted service 
connection for diabetes mellitus, rated 40 percent disabling.  
In October 1998, the Board again remanded the case to the RO 
for additional development.  The case was returned to the 
Board in January 2003.

In May 2003 the Board undertook additional development of the 
issue of service connection for hypertension pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
United States Court of Appeals for the Federal Circuit has 
recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the appellant or 
his representation.  Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  The RO has not had the opportunity to review 
the additional evidence received in conjunction with the 
Board's development; nevertheless, the Board finds, as 
explained below, that a favorable outcome on this issue is 
now presented.  Accordingly, the Board will proceed with this 
appeal.


FINDINGS OF FACT

1.  Service connection is in effect for several disabilities, 
including diabetes mellitus, evaluated as 40 percent 
disabling.  

2.  The veteran's service-connected diabetes mellitus 
aggravates the hypertension.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §§ 3.102, 3.310(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service connection is in effect for several disorders, 
including diabetes mellitus, rated as 40 percent disabling. 

The veteran's service medical records for his first period of 
active duty reflect no evidence of hypertension.  The January 
1970 separation examination showed a blood pressure reading 
of 120/80.  A VA medical examination in November 1970 showed 
a blood pressure of 120/75.  Naval Reserve records show that 
the veteran was on ACDUTRA in June 1977.  A Triennial 
examination conducted on May 15, 1977 showed a blood pressure 
reading of 140/90.  A June 1988 retention examination showed 
that the veteran had hypertension for 5 years which was well 
controlled with medication.  His blood pressure was 130/90.  
A May 1983 private medical report shows a blood pressure of 
150/96.  The physician indicated he had been treating the 
veteran since October 1982.  The diagnoses included essential 
hypertension.  A subsequent private medical statement 
reflects that the veteran had hypertension since 1984 and 
that the hypertension was well controlled by hypertension.  

The veteran was discharged from his second period of active 
duty by Medical Board because of diabetes mellitus.  The 
Medical Board examination in September 1991 showed a blood 
pressure of 124/80.  It was noted that the veteran was on 
medication.  In September 1991 it was determined that the 
hypertension, which began in approximately 1984, existed 
prior to service and was not permanently aggravated by 
service.

A June 1992 VA examination noted the veteran had had a 
history of hypertension for about 6-7 years.  The diagnoses 
included hypertension.  On a November 1996 VA examination, 
the veteran's blood pressure was 180/92 and 188/108.  It was 
noted that he was being followed at the hypertension clinic, 
and that the diabetes was only moderately controlled.  . 

On an April 2000 VA examination for hypertension, the 
examiner said that he minutely reviewed the veteran's claims 
file.  The examination showed that the veteran was on 
medication to control his blood pressure.  His blood pressure 
was 146/88.  Following examination the examiner stated that 
the veteran had essential vascular hypertension for which the 
etiology was unknown, but was known to have a strong 
hereditary component.  

Received in August 2001 were records from the Social Security 
Administrative (SSA) which show that the veteran was found to 
be disabled in March 2000 due to respiratory disabilities.  
These documents include private treatment records dated from 
1970 to 2001.  From May to July 1970 his blood pressures were 
130/80, 126/80, 124/80, and 120/78.  Later in July 1970 a 
blood pressure of 130/90 was recorded.  A September 1970 
report showed a blood pressure of 106/70.  In October 1971 
his blood pressure was 120/80.  In February 1972 his blood 
pressure was 140/80.  Beginning in 1984 numerous elevated 
blood pressures were records and he was placed on medication.  
A January 2000 disability examination as part of the SSA 
record noted that the veteran had a history of hypertension.  

On an August 2002 VA diabetes mellitus examination, the 
examiner commented that the veteran's hypertension was well 
controlled on the current regimen, and that diabetes mellitus 
was not the cause of the veteran's hypertension.

In May 2003 the VA examiner who conducted the April 2002 
examination again reviewed the veteran's records.  In an 
addendum the examiner opined that the veteran's diabetes 
mellitus aggravates the hypertension.  The examiner stated 
that meticulous control of diabetes mellitus reduced 
microvascular complications and that diabetes mellitus 
affected the kidneys, which were vital in regulation of blood 
pressure.  The doctor added that diabetes mellitus were 
significant risk factors for each other.

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law defines the obligations of 
the VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

First, with respect to the VA's duty to notify the veteran of 
information and evidence needed to substantiate and complete 
a claim for service connection.  In Board remands, the 
statement of the case and numerous supplemental statements of 
the case, the veteran has been effectively notified of the 
information and evidence necessary to substantiate his claim.  

The record shows that the veteran has been informed most 
recently in October 2002 correspondence that the VA would 
provide assistance him getting any evidence, and he was 
provided VA forms (VA Form 21-4142) that provide for 
authorization for release of medical records relative to any 
private medical treatment.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002)


Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)).  The record shows that the 
veteran has identified medical records that he deemed 
pertinent to his claim, and the VA has obtained all such 
records.  The Board concludes that the requirements of the 
VCAA have been satisfied and, therefore, a decision on the 
merits at this time does not violate the VCAA or prejudice 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty. 38 U.S.C.A. §§ 
101(24), 1110, 1131 (West 2002); 38 C.F.R. § 3.6(a) (2002).

Service connection will be rebuttably presumed for certain 
chronic diseases, including hypertension, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. §§ 1111, 1153 (West 2002).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service- 
connected disorder.  38 C.F.R. § 3.310(a).  

Secondary service connection may be found in certain 
instances in which a service-connected disability aggravates 
another condition.  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service- connected condition, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2002).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. 1153; 38 C.F.R. 3.306(b).

The Schedule for Rating Disabilities provides that a 10 
percent evaluation was to be assigned for hypertensive 
vascular disease (essential arterial hypertension) when the 
diastolic pressure was predominantly 100 or more, or 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic pressure 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (effective prior to January 12, 1998).

Effective on January 12, 1998, the Schedule for Rating 
Disabilities provides a 10 percent evaluation for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) when the diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 
160 or more; or where continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic pressure of predominantly 100 or more.  

Note 1, following the rating criteria, provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days, and that, for purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1998).

Hypertension means persistently high arterial blood pressure. 
Medical authorities have suggested various thresholds ranging 
from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See 
Dorland's Illustrated Medical Dictionary 635 (26th ed. 1981). 

In this regard, the service medical records for the first 
period of active show no evidence of hypertension.  The 
evidence reveals that hypertension was first diagnosed in the 
early 1980's more than 10 years after his initial period of 
active duty.  While the evidence shows that an elevated 
reading was recorded in July 1970, this fact in and of itself 
is not diagnostic of hypertension.  

Regardless, a blood pressure reading of 130/90 does not 
satisfy the criteria for a compensable rating under 
Diagnostic Code 7101 as set for the above.  A blood pressure 
reading of 140/90 was recorded during a Reserve examination 
in May 1977.  However, this was not during a period of 
ACDUTRA.  As previously set forth, service connection may 
only be granted for an injury incurred in or aggravated by 
inactive duty training, not a disease.  

Additionally the evidence does not show that the hypertension 
was aggravated during any period of ACDUTRA or his second 
period of active duty.  The Medical Board September 1991 
examination showed a blood pressure of 124/80, which is 
within the range of normal.  Accordingly the Board finds that 
the hypertension was not originally manifested during active 
duty or to a compensable degree within one year following his 
first period of service.  The Board further finds that the 
hypertension did not undergo a chronic increase in severity 
beyond natural progression during any period of ACDUTRA or 
his second period of active duty.

However, the VA examiner who conducted the August 2002 VA 
examination in a May 2003 addendum stated that the veteran's 
diabetes mellitus aggravates the hypertension.  This opinion 
places the evidence in relative equipoise and, therefore, 
resolving all doubt in favor of the appellant, the Board 
finds that service connection of the hypertension based on 
aggravation is warranted.  38 C.F.R. § 3.102; Allen v. Brown, 
7 Vet.App. 439 (1995).  


ORDER

Service connection for hypertension is granted.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

